DETAILED ACTION
Election/Restrictions
Claims 1-16 and 19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-18 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 30, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings were received on December 27, 2021.  These drawings are acceptable.
Specification
The amendments to the specification received on December 27, 2021 are acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The heat treatment apparatus as claimed in claim 1 was not found in or suggested by the art, specifically: a vertically-extended processing container configured to accommodate a substrate; a gas supply including a gas supply pipe provided in the processing container along an inner wall surface of the processing container in a vertical direction and configured to supply a gas to the substrate; a heater including a heat insulator provided around the processing container, and a heating body provided along the inner wall surface of the heat insulator; and a cooler including a fluid flow path formed directly on an outer peripheral surface of the heat insulator in an arc shape, and a plurality of blowing-out holes each penetrating the heat insulator and configured to blow out a cooling fluid toward the gas supply pipe, each of the plurality of blowing-out holes having one end that communicates with the fluid flow path and a remaining end that communicates with a space between the processing container and the heat insulator, wherein the plurality of blowing-out holes are provided in the cooler along a longitudinal direction of the gas supply pipe.
The heat treatment method as claimed in claim 17 was not found in or suggested by the art, specifically: providing a heat treatment apparatus comprising: a vertically-extended processing container configured to accommodate a substrate; a gas .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716